Citation Nr: 1813840	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-14 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hand disability, other than carpal tunnel syndrome.

2.  Entitlement to service connection for plantar fasciitis.

3.  Entitlement to service connection for sciatica.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from April 1985 to April 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal of August 2013 (bilateral hand) and October 2016 (plantar fasciitis and sciatica) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This case was previously remanded by the Board in October 2015.  The case has been returned to the Board for review.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the issues on appeal.

Bilateral Hand Disability

In its October 2015 remand, the Board directed the AOJ to provide the Veteran a VA examination to determine the nature and etiology of the Veteran's bilateral hand disability.  The October 2015 remand further directed the VA examiner to specifically address the Veteran's statements that he had finger and wrist pain in service that continued after his separation from service.  

The Veteran was provided a VA examination December 2015.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted that the Veteran was diagnosed with bilateral hand osteoarthritis in July 2011.  The VA examiner opined that the Veteran's bilateral osteoarthritis was less likely than not related to his active service and represents a basic condition of aging and the Veteran's post service occupation.  The VA examiner further stated that the Veteran has been out of the military since 2006 and this allowed for about ten years of post-service aging.  VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Here, the Board finds that the December 2015 VA examination relating to the Veteran's bilateral hand disability is inadequate for decision-making purposes.  The VA examiner based the opinion, in part, on the fact that the Veteran was out of service for 10 years prior to the December 2015 VA examination and this allowed the opportunity for the Veteran's osteoarthritis to occur as a condition of aging.  However, the Board notes that the Veteran was first diagnosed with osteoarthritis in July 2011, five years after he separated from service.  Therefore, the Veteran was diagnosed with osteoarthritis five years after service not the ten years suggested by the VA examiner.  Additionally, the VA examiner did not address the Veteran's statements that he had finger and wrist pain in service that continued after his separation from service as directed by the October 2015 Board remand.  Accordingly, the December 2015 VA examination is inadequate for decision making purposes and does not substantially comply with the Board's October 2015 remand directives.   See Barr, 21 Vet. App. at 312; see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  On remand the VA examiner must address the Veteran's statements that he had finger and wrist pain in service that continued after his separation from service.  

Plantar Fasciitis and Sciatica     

An October 2016 rating decision denied entitlement to service connection for plantar fasciitis and entitlement to service connection for sciatica.  Timely notices of disagreement were received by VA in February 2017 concerning the denial of entitlement to service connection for these issues.  A statement of the case (SOC) has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand the issues for issuance of a SOC.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a statement of the case with respect to the October 2016 rating decision denial of the issues of entitlement to service connection for plantar fasciitis and entitlement to service connection for sciatica, pursuant to the February 2017 notices of disagreement.  The Veteran should be informed that he must file a timely substantive appeal to perfect an appeal to the Board of the October 2016 rating decision as to these issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (b) (2017).  

2.  Forward the record and a copy of this remand to the examiner who conducted the December 2015 VA examination, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has bilateral hand disability, to include bilateral osteoarthritis, that is related to his active service.  

The VA examiner must address the Veteran's statements that he had finger and wrist pain in service that continued after his separation from service.  The VA examiner must also address the Veteran's July 2011 diagnosis of bilateral osteoarthritis, five years after the Veteran's separation from active service.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection for bilateral hand disability may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).




